Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In view of the appeal brief filed on October 19th, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
	/SUE A PURVIS/            Supervisory Patent Examiner, Art Unit 2829                                                                                                                                                                                            


Claims 1-6 have been withdrawn.  Claims 1-11 are pending.
Action on merits of claims 7-11 as follows.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
Larsen (US 2016/0187969, hereinafter as Lars ‘969) in view of Umer (US 2014/0032124, hereinafter as Umer ‘124).
Regarding Claim 7, Lars ‘969 teaches a non-transitory computer-readable medium storing instructions that when executed on a computing system (Figs. 1A, (106); [0044]-[0045]) cause the computing system to: 
receive a signal (see para. [0007]-[0011]) representative of a measured first unit of inertia from an inertial sensor (see para. [0050]) coupled to an object (Fig. 1A, (100); [0043]) and a signal representative of a measured shape of the object from a depth sensor (depth camera, Fig. 1A, (108); [0046]); and 
determine a type of movement of the object based on the measured first unit of inertia and the measured shape (see para. [0046], [0050] and [0055]).

However, Umer ‘124 teaches utilizing a classification model (see para. [0067])
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lars ‘969 by utilizing a classification model in order to map incoming position sensor values and angular displacements to the principal body orientations (see para. [0067]) as suggested by Umer ‘124.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lars ‘969 in view of Umer ‘124 as applied to claim 7 above, and further in view of McKinnon (US 2015/0254510, hereinafter as McKinnon ‘510).
Regarding Claim 8, Lars ‘969 and Umer ‘124 are shown to teach all the features of the claim with the exception of explicitly the limitations: “train a plurality of Hidden Markov models (HMMs), each of the plurality of HMMs corresponding to a particular type of movement; calculate a likelihood of probability for each of the plurality of trained HMMs based on the signal representative of the measured first unit of inertia and the signal representative of the measured shape; and select the type of movement corresponding to the trained HMM having the highest likelihood of probability”.
However, McKinnon ‘510 teaches train a plurality of Hidden Markov models (HMMs), each of the plurality of HMMs corresponding to a particular type of movement (see para. [0034]); calculate a likelihood of probability for each of the plurality of trained HMMs based on the signal representative of the measured first unit of inertia and the signal representative of the 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lars ‘969 and Umer ‘124 by having plurality of Hidden Markov models in order to implement a selected one or more object recognition algorithms (see para. [0034]) as suggested by McKinnon ‘510.
In reference to the claim language referring to the function of the computing system (e.g. train a plurality of Hidden Markov models (HMMs), each of the plurality of HMMs corresponding to a particular type of movement; calculate a likelihood of probability for each of the plurality of trained HMMs based on the signal representative of the measured first unit of inertia and the signal representative of the measured shape; and select the type of movement corresponding to the trained HMM having the highest likelihood of probability), intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Regarding Claim 9, McKinnon ‘510 teaches the instructions further cause the computing system to: 
train a first, second, and third plurality of Hidden Markov models (HMMs) (see para. [0034]), each of the first plurality of HMMs corresponding to a particular type of movement for the measured first unit of inertia, each of the second plurality of HMMs corresponding to the particular type of movement for a measured second unit of inertia, and each of the third plurality 
In reference to the claim language referring to the function of the computing system, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto, 136 USPQ 458, 459 (CCPA 1963).

	Regarding Claim 10, McKinnon ‘510 teaches the instructions further cause the computing system to: extract a depth feature set from the signal representative of the measured shape; 
extract a inertial feature set from the signal representative of the measured first unit of inertia; and   fuse the depth feature and the inertial feature at a decision-level (see Figs. 1 and 2).
In reference to the claim language referring to the function of the computing system, intended use and other types of functional language must result in a structural difference between 

	 Regarding Claim 11, McKinnon ‘510 teaches the measured first unit of inertia comprises acceleration data of the object (accelerometer data; see para. [0031]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Bilbrey et al. (US 2012/0075432 A1)			
Aller et al. (US 2011/0244919 A1)
Bollano et al. (US 2011/0211045 A1)		
Ho et al. (US 2010/0309292 A1)
Kang et al. (US 2006/0072851 A1)		
6.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829